—Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the respondent New York State Department of Motor Vehicles, dated August 25, 1998, confirming a decision of an Administrative Law Judge, dated December 5, 1996, which, after a hearing, found the petitioner guilty of violating New York City Traffic Rule 4-15 (b) (9) (34 RCNY 4-15 [b] [9]), and imposed a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
“ Tt is well settled that judicial review of a determination rendered by an administrative body after a hearing is limited to whether that determination is supported by substantial evidence upon the entire record’ ” (Matter of Dienna v Appeals Bd., 262 AD2d 409, quoting Matter of Liuzzo v State of N. Y. Dept. of Motor Vehicles Appeals Bd., 209 AD2d 618; see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Jones v Hudacs, 221 AD2d 531, 532). “A reviewing court may not weigh the evidence or reject the choice made by the Hearing Officer where there is conflicting evidence and room for choice exists” (Matter of McQueeney v Dutchess County Sheriff, 223 AD2d 710, 711).
The respondent’s Appeals Board concluded that there was clear and convincing evidence to support the determination of the Administrative Law Judge (see, Vehicle and Traffic Law § 227 [1]; Matter of Pernick v New York State Dept. of Motor Vehicles, 217 AD2d 630) that the petitioner violated New York City Traffic Rule 4-15 (b) (9) (34 RCNY 4-15 [b] [9]). That *457conclusion is supported by substantial evidence, and there is no reason to disturb it. Bracken, J. P., Altman, Friedmann and H. Miller, JJ., concur.